Citation Nr: 0210774	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-27 017A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York, 
which denied the benefits sought on appeal.  In July 1998, 
the veteran's claims folder was transferred to the St. 
Petersburg, Florida VA Regional Office (RO). 


FINDINGS OF FACT

1.  The positive evidence and the negative evidence are in a 
state of equipoise on the question of whether the veteran's 
current bilateral hearing loss began during service.

2.  The veteran's current tinnitus may not be disassociated 
from acoustic trauma suffered during service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Tinnitus is the result of injury incurred in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for service 
connection for the disabilities at issue have been properly 
developed as service, VA medical records, statements from Dr. 
J. R. dated in September 1946 and October 1948, a statement 
from Dr. R. G. E. dated in September 1997, and VA examination 
reports dated in June and October 1996 have been associated 
with the claims file.  The Board notes that the RO's attempts 
to obtain records from Drs. A. M. and J. J. were unsuccessful 
and the veteran in an April 1997 letter confirmed that he was 
unable to obtain copies of records from Dr. A. M.  The 
veteran's representative, in an August 2002 informal hearing 
presentation, indicated that more development was needed.  
But the Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5103A (West Supp. 2001), 
particularly in light of the decision granting service 
connection.  In this connection, the Board finds that the 
service and VA medical records, private physician statements, 
and VA examination reports are adequate for determining 
whether service connection is warranted.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by an August 1997 statement of the case (SOC) 
and subsequent supplemental statements of the case (SSOCs) 
dated in April 1998 and March 2001, as the RO advised the 
appellant of what must be demonstrated to establish service 
connection. 

Even though the RO originally denied the claims as not well 
grounded, the Board finds no prejudice to the appellant in 
this case by proceeding with the adjudication of the question 
of entitlement to service connection.  This is so because the 
RO specifically notified him of the requirements needed for 
entitlement to service connection in an August 1997 SOC and 
subsequent SSOCs, which discussed his claim on the merits.  
The RO notified the appellant that for service connection 
there must be evidence of a current disability, evidence of a 
disease or injury due to service, and evidence of a link 
between the disability and service.  All of the relevant 
evidence was considered.  Moreover, in light of the decision 
granting service connection, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
development or notification pursuant to the provisions of the 
VCAA, his procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Factual Background

Service medical records show that in June 1945 the veteran 
was hospitalized for otitis externa, right ear.  The 
veteran's January 1946 separation examination report noted 
that the veteran was treated for otitis externa, right ear, 
even though there were normal clinical findings for the ears.

A September 1946 statement from Dr. J. R. reveals that the 
veteran was being treated for burning and itching of the 
right ear.

In a September 1946 rating decision, service connection was 
granted for otitis externa and a noncompensable rating was 
assigned effective from January 1946.

In an October 1948 statement, Dr. J. R. noted that he was 
treating the veteran once a week for pruritus of the external 
canal and "rehrochise" of the eardrum.

VA outpatient treatment records in 1996 and 1997 show the 
veteran was seen in June 1996 for difficulty hearing and 
constant tinnitus.  Testing revealed essentially mild sloping 
to moderate sensorineural hearing loss.  Audiological 
examination showed puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
60
70
60
LEFT
18
30
55
60
60

The puretone average for the right ear was 56 and the average 
for the left ear was 51.  The veteran's speech discrimination 
was excellent in both ears.

In conjunction with his claim, the veteran was afforded a VA 
audiological examination in October 1996, which showed 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
70
65
LEFT
25
25
50
60
65

The puretone average for the right ear was 55 and the average 
for the left ear was 50.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 98 percent for the right ear and 92 percent for the left 
ear.  The veteran reported difficulty hearing since service, 
when his right ear was injured in an accident, for which he 
was hospitalized.  The veteran denied occupational noise 
exposure and a family history of hearing loss.  On 
examination, the veteran had constant, moderately bothersome, 
bilateral tinnitus with onset in 1944.  In summary, the 
examination revealed mild sloping to moderately severe 
sensorineural hearing loss in the right ear and moderate 
sloping to moderately severe sensorineural hearing loss from 
1000 Hertz and above in the left ear.  Word recognition 
scores were excellent for both ears but were slightly reduced 
for the left ear.  Immittance measurements revealed normal 
Type A tympanograms.  Acoustic reflexes could not be assessed 
due to the inability to maintain a proper hermetic seal.  At 
a contemporaneous audio-ear disease examination, the veteran 
complained of hearing loss and tinnitus in both ears.  He 
reported that he was hospitalized in service for a fungal ear 
infection.  The veteran also stated that he had a history of 
noise exposure in service because he worked in the engine 
room and was exposed to large artillery type fire while on 
board ship.  All clinical findings were normal.  The 
diagnoses were hearing loss and tinnitus.

In a September 1997 statement, Dr. R. G. E. noted that the 
veteran had reported a long history of poor hearing.  He had 
a typical bilateral mid to high tone sloping sensorineural 
hearing loss, with some reduced discrimination.  Dr. R. G. E. 
opined that the veteran's hearing loss most certainly could 
be reflective of longstanding, old noise trauma, which he 
sustained in the military, close to fifty years ago.  And 
added that there were other potential factors, such as normal 
aging pattern, that could contribute to this, and that it was 
impossible to say which etiologic factor was more 
significant.  But, Dr. R. G. E. concluded that he felt that 
by history, significant artillery noise trauma could be a 
precipitating factor, along with having worked in the engine 
room aboard ships as well.  

A February 1998 VA audiology consultation report shows that 
the veteran attributed his hearing loss to the auditory canal 
disease and military noise exposure (that is, engine noise 
from ships and cannon fire).  He complained of frequent 
difficulty hearing speech clearly, especially in the presence 
of background noise and reported constant high pitch 
tinnitus, worse on the right for several years.  The veteran 
denied aural fullness or vertigo.  On examination, tympanic 
membrane landmarks were normal in both ears.  

Audiological examination showed puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
35
45
60
65
70
LEFT
30
45
50
65
75

The veteran's speech discrimination scores were 88 for both 
ears.  There was mild hearing loss through 1000 Hertz, 
sloping to a moderate-service loss in both ears above 1000 
Hertz.  Speech recognition ability was good in both ears.  
Tympano-grams were within normal limits in both ears.  The 
assessment was sensorineural hearing loss in both ears.  

Analysis

The veteran claims that his bilateral hearing loss and 
tinnitus are due to otitis externa and noise exposure in 
service.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  See 38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2001).  Where a veteran who served for ninety days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2001).

The veteran's service medical records include entrance and 
separate examination reports, which note that the veteran's 
ears and eardrums were clinically evaluated as normal.  
Moreover, there are no records showing bilateral hearing loss 
to a degree of 10 percent or more within one year from 
separation from service.  Thus, the veteran's hearing loss is 
not presumed to have been incurred in service under the 
provisions of 38 C.F.R. §§ 3.307, 3.309.   

It is not required that hearing loss disability during 
service be shown.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In 
that case, the Court agreed with the Secretary's suggestion 
that service connection may be established if the record 
shows acoustic trauma due to noise exposure in service, 
audiometric test results show an upward trend in auditory 
thresholds, post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385, and competent evidence relates current 
hearing loss disability to active service.  Id., at 159-60.

After a full review of the record, the Board concludes that 
service connection for bilateral hearing loss and tinnitus is 
warranted.  Post-service audiometric testing establishes 
current hearing loss constituting a disability under 38 
C.F.R. § 3.385.  Private physician statements show treatment 
for ear problems in 1946 and 1948.  The Board notes that the 
only noise exposure reported by the veteran during his VA 
examinations was in service.  Although the VA examiners did 
not specifically comment on whether the veteran's bilateral 
hearing loss was due to noise exposure in service, Dr. R. G. 
E. opined that the veteran's hearing loss most certainly 
could be reflective of longstanding, old noise trauma, which 
he sustained in the military, and that there were other 
potential factors, such as normal aging pattern, that could 
contribute to this.  But Dr. R. G. E. added that it was 
impossible to say which etiologic factor was more significant 
and concluded that he felt that by history, significant 
artillery noise trauma could be a precipitating factor, along 
with having worked in the engine room aboard ships as well.  

Having reviewed the evidence in its entirety, it is the 
Board's judgment that the evidence is in relative equipoise 
as to whether the veteran's bilateral hearing loss was 
incurred during service.  Having found the evidence to be in 
equipoise, the Board finds that service connection is 
warranted for bilateral hearing loss.  See U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.102 (2001).  

Similarly, the veteran's service medical records are negative 
for complaints, or diagnosis of, or treatment for, ringing in 
his ears (tinnitus).  The October 1996 VA examination reports 
show that the veteran was diagnosed with sensorineural 
hearing loss and tinnitus and that the onset of the veteran's 
tinnitus was in 1944, when he was in service.  

Although the available medical evidence does not demonstrate 
continuity of tinnitus from service, the October 1996 VA 
examination report does link the veteran's current tinnitus 
to service.  The Board finds that, resolving the benefit of 
doubt in the veteran's favor, the record establishes that the 
veteran sustained acoustic trauma during service, sufficient 
to have caused the veteran's bilateral hearing loss and that 
the veteran's current tinnitus cannot be disassociated from 
the acoustic trauma in service.  Accordingly, service 
connection for tinnitus is warranted.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 

Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

